875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William FREEMAN, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 88-3517.
United States Court of Appeals, Sixth Circuit.
May 5, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*
PER CURIAM.


1
Plaintiff, William Freeman, appeals from the order of the district court affirming the decision of the Secretary denying him benefits.


2
Having carefully reviewed the briefs of the parties and the record on appeal, we are of the opinion that the Secretary's decision is supported by substantial evidence and is not contrary to law.  Accordingly, the order of the district court, dated April 14, 1988, is affirmed, upon the reasoning found in the report and recommendation of the magistrate, and the September 29, 1986 decision of the Administrative Law Judge.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation